Citation Nr: 0609004	
Decision Date: 03/29/06    Archive Date: 04/07/06

DOCKET NO.  04-15 330	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Whether the appellant's application for burial benefits was 
timely filed.  





ATTORNEY FOR THE BOARD

W. R. Harryman, Counsel




INTRODUCTION

The veteran served on active duty from January 1943 to 
January 1946.  He died in December 2000.  The appellant is 
the President of the funeral home that provided his burial 
services.  This appeal to the Board of Veterans' Appeals 
(Board) arose from an April 2003 decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New 
York.


FINDINGS OF FACT

1.  The veteran died and was buried in December 2000.  

2.  VA received the appellant's application for payment of VA 
burial benefits in March 2003.  


CONCLUSION OF LAW

There is no legal entitlement to VA burial benefits.  38 
U.S.C.A. §§ 2302(a), 2304 (West 2002); 38 C.F.R. §§ 3.1600, 
3.1601 (2005).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

The VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 
5126 (West 2002)), imposes obligations on VA in terms of its 
duty to notify and assist claimants.  However, inasmuch as 
the Board has found herein that the law, and not the 
evidence, is dispositive in this case, the VCAA is not 
applicable.  See Mason v. Principi, 16 Vet. App. 129, 132 
(2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  
Thus, even were the Board to presume for the sake of argument 
there is some deficiency insofar as preliminary VCAA notice 
and development, this still would be inconsequential and, 
therefore, at most harmless error.  See, too, the recently 
consolidated appeal of Dingess/Hartman v. Nicholson, Nos. 01-
1917 and 02-1506 (March 3, 2006), where the U. S. Court of 
Appeals for Veterans Claims (Court) held that even for claims 
that "fall beyond" the five basic elements of a service 
connection claim, the effective date to be assigned if the 
claim is granted is a matter that needs to be addressed in 
the VCAA notice.

Analysis

Under the applicable criteria, in the case of a deceased 
veteran who at the time of death was in receipt of VA 
compensation or pension, VA at the Secretary's discretion, 
having due regard to the circumstances in each case, may pay 
a sum not exceeding $300 to such person as the Secretary 
prescribes to cover the burial and funeral expenses of the 
deceased veteran and the expenses of preparing the body and 
transporting it to the place of burial.  38 U.S.C.A. § 
2302(a).  



If a veteran's death is not service connected, an amount not 
to exceed the amount specified in 38 U.S.C.A. § 2302 may be 
paid toward the veteran's funeral and burial expenses 
including the cost of transporting the body to the place of 
burial.  Entitlement is subject to, among other conditions, 
the veteran being in receipt of VA compensation or pension at 
the time of his death.  38 C.F.R. § 3.1600(b).

Applications for payments under 38 U.S.C.A. § 2302 must be 
filed within 2 years after the burial of the veteran.  38 
U.S.C.A. § 2304.  Claims for reimbursement or direct payment 
of burial and funeral expenses under 38 C.F.R. § 3.1600(b) 
must be received by VA within 2 years after the permanent 
burial or cremation of the body.  38 C.F.R. § 3.1601(a).  

Here, the veteran's death certificate shows he died in 
December 2000 from sepsis due to or as a consequence of 
decubitus ulcers, each of several days' duration.  He was 
buried later in December 2000.  

At the time of his death, the veteran had established his 
entitlement to service connection for chronic otitis media - 
rated as 10-percent disabling.

The RO denied the appellant-funeral director's claim in April 
2003 because he had not submitted a timely claim.

In response, the appellant maintains he sent the necessary 
paperwork for payment of burial benefits to the RO in January 
2001.  And after not being informed as to a decision on his 
claim, he said he contacted the RO in March 2003 to inquire 
of its status.  He was apparently told the RO had no record 
that he had submitted a claim.  So he resubmitted his claim 
in March 2003.



The Board would point out that, once VA receives notice of 
the death of a veteran, VA will furnish the appropriate form 
to apply for death benefits.  However, it is the claimant who 
must submit the claim for such benefits and it is his 
responsibility to ensure that VA receives the claim.  See 
38 C.F.R. § 3.150 (2005).  Further, everyone dealing with the 
Government is charged with knowledge of Federal statutes and 
lawfully promulgated agency regulations.  Fed. Crop Ins. 
Corp. v. Merrill, 332 U.S. 380, 384-85 (1947).

Nevertheless, the Board has respectfully considered the 
appellant's contentions, but finds no legal basis for his 
entitlement to burial benefits under the law.  Because the 
record shows his claim was not received by VA until March 
2003, more than two years after the veteran's burial, VA is 
expressly precluded by law from paying for the veteran's 
burial expenses.

While it is indeed unfortunate the veteran's surviving spouse 
likely will be responsible for all of his burial costs 
without assistance from VA, the Board is bound by all 
applicable laws and regulations, court decisions, and 
precedent opinions by VA's General Counsel.  38 U.S.C.A. 
§ 7104(c) (West 2002).  The law is clear on the determinative 
issue:  an application for reimbursement or direct payment of 
burial and funeral expenses must be received by VA within 
two years of the veteran's burial.  In this case, 
unfortunately, VA did not receive the claim the appellant 
asserts he mailed in January 2001.  If the claim had been 
received at that time, it would have been timely filed as 
provided by 38 C.F.R. § 3.1601(a).  But since it was not, 
there is no relief available.

In a case such as this one, where the law and not the 
evidence is dispositive of the issue before the Board, the 
claim should be denied because of the absence of legal merit 
or the lack of entitlement under the law.  See Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).  Accordingly, the 
appellant's claim for VA burial benefits is denied.  

To the extent the appellant argues that it is unfair, 
burdensome, or inequitable to the veteran's surviving spouse 
to deny VA burial benefits, it should be noted that the Board 
is without authority to grant benefits on an equitable basis.  
It has been held that the authority to award equitable relief 
under 38 U.S.C.A. § 503(a) (West 2002) is committed to the 
discretion of the Secretary of VA, and that the Board is 
without jurisdiction to consider that which is solely 
committed to the Secretary's exercise of that discretion.  
See McCay v. Brown, 9 Vet. App. 183, 189 (1996).


ORDER

Because the appellant's application for burial benefits was 
not timely filed, the appeal is denied.  



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


